Simmons, C. J.
In nearly all the cases in which the question has been made, the courts have held, as matter of law, that alcohol, brandy, whisky, gin, and rum are intoxicating liquors. The reason for so holding is that it is a matter of common knowledge to all persons that these liquors will, when taken in sufficient quantities, produce intoxication. Some courts hold, as matter of law, that lager-beer is intoxicating; others, that this is a matter for determination by the jury. See Snider v. State, 81 Ga. 753. Some courts hold, as matter of law, that wines made from the juice of grapes are intoxicating; others, that this is a question for the jury. Black, Int. Liq. § 5. No court, so far as we have been able to ascertain, has held, as matter of law, that home-made blackberry wine is intoxicating. The intoxicating qualities of such wine do not appear to be so well known or recognized by the people generally. In the case at bar, the defendant offered to prove by several witnesses that they had drunk his wine and that it was not intoxicating. We think, therefore, that until the judicial mind is better informed as to the intoxicating qualities of home-made bla'ckberry wine, it is best for the trial judges to submit the question to the jury.

Judgment reversed.


All the Justices concurring.